NO. 07-07-0453-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

JANUARY 31, 2008
______________________________

LARRY SCROGGS, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE
_________________________________

FROM THE 69TH DISTRICT COURT OF MOORE COUNTY;

NO. 3989; HONORABLE RON ENNS, JUDGE
_______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.
ON ABATEMENT AND REMAND
          Following a plea of not guilty, appellant, Larry Scroggs, was convicted by a jury of
aggravated kidnapping and two counts of burglary of a habitation.  Punishment was
assessed at ten years community supervision.  Appellant timely filed a notice of appeal
challenging his conviction.
  The clerk’s record filed on December 3, 2007 contains the Trial
Court’s Certification of Defendant’s Right of Appeal.  The form, however, is not signed by
appellant as required by Texas Rule of Appellate Procedure 25.2(d).

          Consequently, we abate this appeal and remand the cause to the trial court for
further proceedings.  On remand, the trial court shall utilize whatever means necessary to
secure a Certification of Defendant’s Right of Appeal in compliance with Texas Rule of
Appellate Procedure 25.2(d).  Once properly executed, the certification shall be included
in a supplemental clerk’s record and filed with this Court on or before February 28, 2008.
          It is so ordered. 
 
                                                                                      Per Curiam
 
Do not publish.